Name: Council Regulation (EEC) No 1426/76 of 21 June 1976 fixing, for the 1975/76 marketing year, the monthly price increases for paddy rice and husked rice
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 166/28 Official Journal of the European Communities 25 . 6 . 76 COUNCIL REGULATION (EEC) No 1426/76 of 21 June 1976 fixing, for the 1975/76 marketing year, the monthly price increases for paddy rice and husked rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission, Whereas, in fixing the number and the amount of the monthly increases and deciding on the first month in which the increases are to apply, both the costs of storing and financing rice in die Community and the need to ensure that the disposal of stocks of rice conforms to market requirements should be taken into account ; Whereas, to take account of these requirements, for the 1975/76 marketing year, the start of monthly increases should be fixed at 1 October, their number being 10, and these increases should be fixed for paddy rice at a level equal to the storage costs now prevalent in the rice-producing regions of the Com ­ munity, the amount being expressed in round figures, and for husked rice at a level which takes account of the increases for paddy rice and the ratio between the two stages in question, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1975/76 marketing year, the amount of each of the monthly increases provided for in Articles 7 ( 1 ) and 14 (2) of Regulation (EEC) No 1418/76 shall be :  1-72 units of account per metric ton of paddy rice,  2-15 units of account per metric ton of husked rice. 2. These monthly increases shall apply from 1 October 1975 to 1 July 1976. The prices thus obtained for the month of July 1976 shall remain valid until 31 August 1976. Article 2 1 . Council Regulation (EEC) No 1893/75 of 22 July 1975 fixing, for the 1975/76 marketing year, the monthly price increases for paddy rice and husked rice (2 ) is hereby repealed. 2. References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regulation . Article 3 This Regulation shall enter into force on 1 July 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1976. For the Council The President J. HAMILIUS (*) See page 1 of this Official Journal. (2) OJ No L 193 , 25. 7. 1975 , p. 4.